UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
JAIRE MCALLISTER, LEISHAU MCALLISTER,
MONAI MCALLISTER, JEMEIL DEFREITAS,
ANDREW GORDON, NATHANIEL WASHINGTON,
KATIA LUCIEN,


                      Plaintiffs,                               CONSOLIDATED
                                                                COMPLAINT

                                                                JURY DEMAND
                -against-
                                                                18 CV 2672 (AMD)(RLM)
                                                                19 CV 4977 (AMD)(RLM)



THE CITY OF NEW YORK, MIGUEL GONZALEZ,
CAROLYN NITOWITZ, RADOSLAW TUROWSKI,
BRIAN BARTLEY, JOSEPH GULOTTA,
Officer GARRETT GORHAM,
Officer ANGEL PIMENTEL, Captain ANTHONY
LONGOBORDI, Officer ALAN CHAU,
Detective BEK, Officer CEDENO,
Officer BARHAM, Officer FIONDOLA, Officer
AADIL ISHAQ, JOHN DOES #1-10,

                       Defendants.
------------------------------------------------------------X

       The Plaintiffs, JAIRE MCALLISTER, LEISHAU MCALLISTER, MONAI

MCALLISTER, JOHNNY LEE ALICEA, JEMEIL DEFREITAS, ANDREW GORDON,

NATHANIEL WASHINGTON, and KATIA LUCIEN by their attorney, The Rameau

Law Firm, allege the following, upon information and belief for this Consolidated

Complaint:

                                     INTRODUCTION
      1.      This is a civil rights action for money damages brought pursuant to

42 U.S.C. §§ 1983 and 1988 and the common law of the State of New York,

against the individual police officers identified herein and their employer, the

City of New York.

                    PARTIES, VENUE AND JURISDICTION

      2.      Plaintiff JAIRE MCALLISTER is a resident of Kings County in the

City and State of New York and of proper age to commence this lawsuit.

      3.      Plaintiff LEISHAU MCALLISTER is a resident of Kings County in the

City and State of New York and of proper age to commence this lawsuit.

      4.      Plaintiff MONAI MCALLISTER is a resident of Kings County in the

City and State of New York and of proper age to commence this lawsuit.

      5.      Plaintiff JEMEIL DEFREITAS is a resident of Kings County in the

City and State of New York and of proper age to commence this lawsuit.

      6.      Plaintiffs ANDREW GORDON is a resident of Kings County in the

City and State of New York and of proper age to commence this lawsuit.

      7.      Plaintiff NATHANIEL WASHINGTON is a resident of Kings County in

the City and State of New York and of proper age to commence this lawsuit.

      8.      Plaintiff KATIA LUCIEN is a resident of Kings County in the City and

State of New York and of proper age to commence this lawsuit.

      9.      At all relevant times hereinafter mentioned, defendant MIGUEL

GONZALEZ was employed by the City of New York as a member of the New York City

Police Department (“NYPD”). GONZALEZ is sued in his individual and official

capacities.
                                         2
      10.     At all relevant times hereinafter mentioned, defendant CAROLYN

NITOWITZ was employed by the City of New York as a member of the New York City

Police Department (“NYPD”). NITOWITZ is sued in his individual and official

capacities.

      11.     At all relevant times hereinafter mentioned, defendant RADOSLAW

TUROWSKI was employed by the City of New York as a member of the New York City

Police Department (“NYPD”). TUROWSKI is sued in his individual and official

capacities.

      12.     At all relevant times hereinafter mentioned, defendant BRIAN BARTLEY

was employed by the City of New York as a member of the New York City Police

Department (“NYPD”). BARTLEY is sued in his individual and official capacities.

      13.     At all relevant times hereinafter mentioned, defendant JOSEPH

GULOTTA was employed by the City of New York as a member of the New York City

Police Department (“NYPD”). GULOTTA is sued in his individual and official

capacities.

      14.     At all relevant times hereinafter mentioned, defendant GARRETT

GORHAM was employed by the City of New York as a member of the New York City

Police Department (“NYPD”). GORHAM is sued in his individual and official

capacities.

      15.     At all relevant times hereinafter mentioned, defendant Officer

ANGEL PIMENTEL was employed by the City of New York as a member of the

NYPD. Defendant officer PIMENTEL is sued in her individual and official

capacities.
                                         3
      16.     At all relevant times hereinafter mentioned, defendant Captain

ANTHONY LONGOBORDI was employed by the City of New York as a member of

the NYPD. Defendant Captain LONGOBORDI is sued in his individual and official

capacities.

      17.     At all relevant times hereinafter mentioned, defendant officer ALLAN

CHAU was employed by the City of New York as a member of the NYPD. Officer

CHAU is sued in his individual and official capacities.

      18.     At all relevant times hereinafter mentioned, defendant detective BEK

was employed by the City of New York as a member of the NYPD. Detective BEK

is sued in his individual and official capacities.

      19.     At all relevant times hereinafter mentioned, defendant officer

CEDENO was employed by the City of New York as a member of the NYPD. Officer

CEDENO is sued in his individual and official capacities.

      20.     At all relevant times hereinafter mentioned, defendant officer

BARHAM was employed by the City of New York as a member of the NYPD. Officer

BARHAM is sued in his individual and official capacities.

      21.     At all relevant times hereinafter mentioned, defendant officer

FIONDOLA was employed by the City of New York as a member of the NYPD.

Officer FIONDOLA is sued in his individual and official capacities.

      22.     At all relevant times hereinafter mentioned, defendant officer At all

relevant times hereinafter mentioned, defendant officer AADIL ISHAQ was


                                         4
employed by the City of New York as a member of the NYPD. Officer ISHAQ is

sued in his individual and official capacities.

      23.     At all relevant times hereinafter mentioned, defendants John Does

One through Ten were individuals employed by the City of New York as members

of the NYPD whose actual and complete identities are not known to plaintiffs at

this time. The Doe defendants are sued herein in their individual and official

capacities.

      24.     This Court has subject matter jurisdiction over the federal claims

pursuant to 28 U.S.C. §§ 1331 and 1343, as well as 42 U.S.C. §1983.

      25.     Under 28 U.S.C. § 1391(b) and (c) venue is proper in the Eastern

District of New York.

                            FACTUAL ALLEGATIONS

      26.     On or about September 5, 2016, at approximately 7:20 pm, plaintiffs

were in the area of 505 Utica Avenue in the County of Kings, City and State of

New York.

      27.     The individually named defendants approached plaintiffs without

justification or provocation and assaulted plaintiffs and/or stood by and failed

to intervene as plaintiffs were being attacked.

      28.     Defendant officers then handcuffed plaintiffs, threw them into a

police van and transported the plaintiffs to the 67th Precinct.

      29.     At no point in time was it reasonable or necessary to use any force

against the plaintiffs, much less the force that was actually used, nor could a
                                         5
reasonable officer have believed that the use of such force was reasonable or

necessary.

      30.    While at the station house, defendants created arrest paperwork in

which they claimed that they observed plaintiffs committing various crimes.

      31.    At no point did the defendants observe plaintiffs committing any

crimes or offenses.

      32.    The defendants knew, at the time that they were drafting the arrest

paperwork, that plaintiffs had not engaged in the conduct as alleged.

      33.    The defendants each knew that these allegations were being drafted,

and that they would be forwarded to the Kings County District Attorney’s Office

(KCDA) in order to cover up their misconduct and to persuade the KCDA to

initiate criminal charges against the plaintiffs.

      34.    The defendants knew and understood that the KCDA, in evaluating

whether to commence a criminal prosecution against plaintiffs, would rely on

the truthfulness of their claims and statements, and would proceed on an

assumption that all of these factual statements and claims were truthful in all

material respects, and that no material or exculpatory information had been

withheld.

      35.    Ultimately plaintiffs were transported from the police precinct to

Kings Central Booking where plaintiffs remained in custody.

      36.    All charges against plaintiffs were false and ultimately dismissed or

adjourned in contemplation of dismissal.



                                         6
      37.    At all relevant times herein, the defendants were on duty and acting

within the scope of their employment.

      38.    At all relevant times herein, each of the individual defendants

participated directly in the assault on plaintiffs and the affirmative efforts to

cover up that assault thereafter.

      39.    The defendants attempted to cover up their use of excessive force

against plaintiffs by lying about their actions and otherwise failing to report their

actions.

      40.    To the extent that any of the defendants did not participate

personally in this misconduct and assault on plaintiffs, each such defendant was

aware of the misconduct by their fellow officers, yet failed to take any reasonable

steps or make any reasonable effort to prevent or limit such misconduct.

      41.       Thus, each defendant is responsible for the assault on plaintiffs and

the subsequent cover up both for his direct participation in this conduct and his

failure to intervene in his co-defendants’ misconduct.

      42.    In so doing, the individual defendants engaged in a joint venture and

assisted each other in performing the various actions described, and lent each

other their physical presence and support, as well as the authority of their office

during these events.

                             FIRST CLAIM FOR RELIEF

                     FALSE ARREST UNDER 42 U.S.C. § 1983

      43.    Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.

                                           7
       44.    As a result of defendants’ aforementioned conduct, each of the

plaintiffs was subjected to an illegal, improper and false arrest by the defendants

and caused to be falsely imprisoned, detained, confined, incarcerated and

prosecuted by the defendants in criminal proceedings, without any probable

cause, privilege or consent.

       45.    As a result of the foregoing, plaintiffs’ liberty was restricted for an

extended period of time, and they were put in fear for his safety, were humiliated

and subjected to handcuffing, and other physical restraints, without probable

cause.

                      SECOND CLAIM FOR RELIEF
                EXCESSIVE FORCE UNDER 42 U.S.C. §1983


       46.    Plaintiffs repeat and reallege each and every allegation above as if

f u l l y set forth herein.

       47.    The    level of   force   employed by defendants         was   objectively

unreasonable and in violation of each of the plaintiff’s constitutional rights.

       48.    As a result of the foregoing, the plaintiffs sustained, inter alia, loss of

liberty, bodily injuries, emotional distress, embarrassment and humiliation, and

deprivation of their constitutional rights.

                             THIRD CLAIM FOR RELIEF
                    UNLAWFUL SEARCH UNDER 42 U.S.C. § 1983
       49.    Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.

       50.    Defendants searched plaintiffs in the absence of any individualized

reasonable suspicion that plaintiffs were concealing weapons or contraband.
                                            8
      51.    As a result of the foregoing, plaintiffs were subjected to an illegal and

improper search.

      52.    The foregoing unlawful search violated plaintiffs’ constitutional right

to privacy, as guaranteed by the Fourth, Fifth, and Fourteenth Amendments to

the United States Constitution.

                         FOURTH CLAIM FOR RELIEF
                MALICIOUS PROSECUTION UNDER 42 U.S.C. § 1983


      53.    Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.

      54.    Defendants misrepresented and falsified evidence before the District

Attorney.

      55.    Defendants did not make a complete and full statement of facts to

the District Attorney.

      56.    Defendants withheld exculpatory evidence from the District Attorney.

      57.    Defendants were directly and actively involved in the initiation of

criminal proceedings against plaintiffs.

      58.    Defendants lacked probable cause to initiate criminal proceedings

against plaintiffs.

      59.    Defendants acted with malice in initiating criminal proceedings

against plaintiffs.

      60.    Defendants were directly and actively involved in the continuation of

criminal proceedings against plaintiffs.



                                           9
      61.    Defendants lacked probable cause to continue criminal proceedings

against plaintiffs.

      62.    Defendants acted with malice in continuing criminal proceedings

against plaintiffs.

      63.    Defendants misrepresented and falsified evidence throughout all

phases of the criminal proceedings.

      64.    The charges against each of the plaintiffs, other than JEMEIL

DEFREITAS,      MONAI     MCALLISTER         AND   LEISHAU    MCALLISTER,       were

terminated in those plaintiffs’ favor.

      65.    As a result, the individual defendants caused plaintiffs, other than

JEMEIL DEFREITAS, MONAI MCALLISTER AND LEISHAU MCALLISTER, to be

maliciously prosecuted.

      66.    As a result of the foregoing, plaintiffs sustained, inter alia, loss of

liberty, bodily injuries, emotional distress, embarrassment and humiliation, and

deprivation of their constitutional rights.

      67.    As a result of the foregoing, plaintiffs sustained, inter alia, loss of

liberty, bodily injuries, emotional distress, embarrassment and humiliation, and

deprivation of his constitutional rights.

                                FIFTH CLAIM FOR RELIEF
                                       MONELL

      68.    Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.




                                            10
     69.      Not only has the municipal defendant effectively ratified such

misconduct by NYPD members generally, the foregoing violations of plaintiffs’

federal constitutional rights and injuries were further directly, foreseeably,

proximately, and substantially caused by conduct, chargeable to the defendant

City of New York, amounting to deliberate indifference to the constitutional rights

of persons, including plaintiff, who are subjected to excessive force and other

misconduct by officers the NYPD know have a demonstrated history of such

misconduct.

     70.      Upon information and belief, the municipal defendant was on notice

prior to September 5, 2016, that the individual defendants had a history of

engaging in misconduct. Notwithstanding such notice, the NYPD failed to take

any meaningful supervisory action or otherwise reasonably respond to the

defendants’ conduct, covered up their further misconduct, and left the

defendants in place to continue their pattern and practice of unconstitutional

behavior.

     71.      Upon information and belief, each of the individual defendants has

also amassed a number of civilian complaints for a variety of misconduct.

     72.      Notwithstanding    the   litany   of   complaints   concerning   the

defendants’ prior misconduct, the City of New York continued to employ the

defendants without any change in their status.

     73.      Moreover, there were, on information and belief, no meaningful

investigations into these complaints, and certainly no attempt whatsoever by the

                                        11
NYPD or the City of New York to examine the defendants’ general conduct

towards the public. Put differently, the City was aware of this pattern of excessive

force by some or all of the individual defendants, yet, upon information and

belief, made no effort to modify, increase, supplement, or otherwise intensify the

defendants’ supervision, or otherwise ensure that they would not engage in such

blatant misconduct.

     74.     The City of New York’s refusal to impose any discipline, to conduct

any meaningful investigation, or to otherwise express even the slightest scintilla

of concern that the individual defendants were prone to unnecessary and

unjustifiable violence was a clear and unequivocal endorsement of the

defendants’ misconduct that could only be understood as a ratification of this

past misconduct that encouraged the defendants to continue to engage in such

misuses of force.

     75.     Such actions by the City of New York are a reflection of the

municipal defendant’s repeated an untenable abdication of its responsibility to

supervise and discipline its employees, and to otherwise protect the public from

officers the NYPD knows are a threat to the public’s safety and well being, and

evince a complete disregard and deliberate indifference to the rights and welfare

of those with whom these officers, and the defendants in particular, interact.

     76.     These actions further reflect a policy, custom, and practice, or a

ratification through a demonstrated failure to act to curtail such behavior, and

thus the aforesaid policies, procedures, regulations, practices and/or customs

                                         12
of the municipal defendant were, collectively and individually, a substantial

factor in bringing about the aforesaid constitutional violations by the individual

defendants.

      77.       The City’s abdication of its duty to supervise its police officers, and

its tacit, if not overt, endorsement of excessive force and similar misconduct,

reflects the City’s deliberate indifference to the established risks that such

conduct poses to the public at large.

      78.       The City’s failure to act in the fact of overwhelming evidence that

the defendants were prone to misconduct against civilians is evidence of its

deliberate indifference to the individual defendants’ demonstrated pattern of

behavior, and the very real risk that they would continue to engage in

constitutional violations, such as the assault that they eventually committed

against plaintiff.

       79.    By reason thereof, the municipal defendant has violated 42 U.S.C. § 1983

and caused plaintiffs to suffer emotional and physical injuries, mental anguish, and the

loss of his constitutional rights.




                                 SIXTH CLAIM FOR RELIEF
                                  FAILURE TO INTERVENE

       80.    Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.

       81.    Those defendants that were present but did not actively participate

in the aforementioned unlawful conduct, observed such conduct, had an
                                           13
opportunity to prevent such conduct, had a duty to intervene and prevent such

conduct and failed to intervene.

      82.   Accordingly, the defendants who failed to intervene violated the

Fourth, Fifth and Fourteenth Amendments.

      83.   As a direct and proximate result of this unlawful conduct, plaintiffs

sustained the damages hereinbefore alleged.



                    SEVENTH CLAIM FOR RELIEF
       DENIAL OF CONSTITUTIONAL RIGHT TO FAIR TRIAL

      84.   Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.

      85.   The individual defendants created false evidence against Plaintiffs.

      86.   The Individual defendant forwarded false evidence to prosecutors

in the Kings County District Attorney’s office.

      87.   In creating false evidence against Plaintiffs, and in forwarding false

information to prosecutors, the individual defendants violated Plaintiffs’

constitutional right to a fair trial under the Due Process Clause of the Fifth and

Fourteenth Amendments of the United States Constitution.

      88.   As a direct and proximate result of this unlawful conduct, Plaintiffs

sustained the damages hereinbefore alleged.



                             PRAYER FOR RELIEF

      WHEREFORE, plaintiffs requests that this Court:
                                        14
            (a)    Award compensatory damages against the defendants, jointly

      and severally;

            (b)    Award punitive damages against the individual defendants,

      jointly and severally;

            (c)    Award costs of this action to the plaintiffs;

            (d)    Award reasonable attorneys’ fees and costs to the plaintiffs

      pursuant to 28 U.S.C. § 1988;

            (e)    Such other and further relief as this Court deems just and

      proper.



                                  JURY DEMAND

      Plaintiffs hereby demands a jury trial.

DATED:      November 6, 2019
            Brooklyn, New York

                                             ______________________________
                                             Amy Rameau, Esq.

                                             The Rameau Law Firm
                                             16 Court Street, Suite 2504
                                             Brooklyn, New York 11241
                                             Phone: (718) 852-4759
                                             rameaulawny@gmail.com

                                             Attorney for Plaintiffs


TO:         All Defendants
            Corporation Counsel of the City of New York




                                        15
